Per Curiam. This claim, arising out of the death of a patrolman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement Officers and Firemen Compensation Act,” (hereafter, "the Act”) Ill. Rev. Stat. 1971, Ch. 48, Section 281 et. seg. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; official reports of the Chicago Police Department; and a report by the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence, the Court finds as follows: 1. That the claimant, Mary Howard, is the mother of the decedent and is the beneficiary who was designated by him as stated in her application for benefits; 2. That the decedent, Daniel E. Howard, was a patrolman employed by the Chicago Police Department and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on January 1, 1975; 3. That on said date, patrolman Howard and his partner, patrolman Donald E. Andrews (Court of Claims No. 00082), both in uniform and in a marked Chicago Police Department squad car, responded to a police radio call of a "felony in progress, two men with a shotgun, aboard a southbound CTA train, from 31st Street on the Dan Ryan Route.” While traveling westbound to intercept the train, their squad car entered the intersection of 43rd Street and Michigan Avenue, where it was struck by a southbound, second, Chicago Police Department squad car responding to the same "felony in progress” call. As a result of the violent impact, the squad car in which officer Howard was riding was totally damaged. Officer Howard was transported to Mercy Hospital where he was pronounced dead on arrival. The Coroner’s Certificate of Death recites the immediate cause of death as "multiple injuries extreme;” 4. The Court finds therefore, that Patrolman Howard was killed in the line of duty as defined in Section 2 (e) of the Act, and; 5. That the proof submitted in support of this claim satisfied all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $20,000.00 (Twenty Thousand Dollars) be awarded to Mary Howard, as mother and designated beneficiary of the deceased patrolman, Daniel E. Howard.